— Proceeding pursuant to CPLR article 78 in the nature of a writ of prohibition and mandamus, inter alia, to prohibit further proceedings on Nassau County Indictment No. 89673, and to direct that the County Court, Nassau County, hold a hearing on the issue of jurisdiction.
Upon the petition and papers filed in support of the proceeding and the papers filed in opposition thereto, it is
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
Relief in the nature of a writ of prohibition is available "only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569; Matter of Rush v Mordue, 68 NY2d 348, 352; Matter of Steingut v Gold, 42 NY2d 311, 315-316). Similarly, the extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only when there exists a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16).
The petitioners here have failed to demonstrate a clear legal right to the relief sought. Mangano, P. J., Thompson, Bracken, Sullivan and Balletta, JJ., concur.